DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 31, 2020.
This office action is in response to amendments and/or Remarks filed on April 6, 2022. In the current amendment, claims 1, 3, 4, 8, 10, 11, 14, 15, 17, and 18 are amended. Claims 2, 9, and 16 are cancelled. Claims 1, 3-8, 10-15, and 17-20 are pending. 
In response to amendments and/or Remarks filed on April 6, 2022, the 35 U.S.C. 103 rejection applied to claims 1-20, made in the previous office action, has been withdrawn. 

Claim Objections
Claims 1, 3-8, 10-15, and 17-20 are objected to because of the following informalities:
Regarding Claim 1, 
Claim 1 recites “obtaining, in response to the presenting the ordering,…”. This contains grammatical issues. A recommended amendment is “obtaining, in response to [[the]] presenting the ordering,…”

Regarding Claim 8, 
Claim 8 recites “obtaining, in response to the presenting the ordering,…”. This contains grammatical issues. A recommended amendment is “obtaining, in response to [[the]] presenting the ordering,…”

Regarding Claim 15, 
Claim 15 recites “obtaining, in response to the presenting the ordering,…”. This contains grammatical issues. A recommended amendment is “obtaining, in response to [[the]] presenting the ordering,…”


Dependent claims 3-7, 10-14 and 17-20 are objected to due to being directly and indirectly dependent on objected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 
Claim 1 recites “presenting the ordering…” in the second to last limitation of claim 1 (line 24), however claim 1 previously recites “generating, using a user preference model, an ordering of the set of ML pipelines..” and “generating, using the user preference model, a second ordering of the set of ML pipelines…”. Therefore, it is unclear which ordering is being presented. For purposes of examination, “presenting the ordering…” will be interpreted as presenting the second ordering.

Regarding Claim 8, 
Claim 8 recites “presenting the ordering…” in the second to last limitation of claim 1 (line 24), however claim 8 previously recites “generating, using a user preference model, an ordering of the set of ML pipelines..” and “generating, using the user preference model, a second ordering of the set of ML pipelines…”. Therefore, it is unclear which ordering is being presented. For purposes of examination, “presenting the ordering…” will be interpreted as presenting the second ordering.

Regarding Claim 15, 
Claim 15 recites “presenting the ordering…” in the second to last limitation of claim 1 (line 24), however claim 15 previously recites “generating, using a user preference model, an ordering of the set of ML pipelines..” and “generating, using the user preference model, a second ordering of the set of ML pipelines…”. Therefore, it is unclear which ordering is being presented. For purposes of examination, “presenting the ordering…” will be interpreted as presenting the second ordering. 
  
Dependent claims are rejected due to being directly and indirectly dependent on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
Step 1: 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One: 
Claim 1 recites the following limitations: 
in response to the request: 
identifying a set of ML pipelines based on the domain;
generating, using a user preference model, an ordering of the set of ML pipelines based on the runtime statistics and user preferences; and
updating the user preferences based on the ML selection to obtain updated user preferences;
after updating the user preferences:
in response to the second request: 
generating, using the user preference model, a second ordering of the set of ML pipelines based on the runtime statistics and the updated user preferences;
	
This/These limitation(s) require identifying a set of ML pipelines based on domain (corresponds to observation and judgement, observing/judging that the pipelines are based on a domain), generating an ordering of the ML pipelines based on runtime statistics and user preferences (corresponds to evaluation with assistance of pen and paper, evaluating an order of pipelines), updating user preferences (updating user preferences in response to a selection corresponds to evaluation with assistance of pen and paper), and generating a second ordering of the ML pipelines based on runtime statistics and updated user preferences (corresponds to evaluation with assistance of pen and paper). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper. Thus, claim 1 recites an abstract idea.

Step 2A Prong Two:
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are:
obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
and presenting the ordering, the runtime statistics, and a notification based on the ordering to the client,
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client;
and obtaining, in response to the presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.

The recitation of the additional elements above all amount to recitation of insignificant extra-solution activity of mere data gathering. See MPEP 2106.5(g). 

Step 2B: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself.
The following recitation of insignificant extra-solution activity: 
obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
and obtaining, in response to the presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.

amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ". Accordingly, this/these additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional.
The following recitation of insignificant extra-solution activity: 
and presenting the ordering, the runtime statistics, and a notification based on the ordering to the client,
presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client;

amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Accordingly, this/these additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional.

Finally, the following recitation of insignificant extra-solution activity: 
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (previously cited). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 3, 
Claim 3 depends on claim 1, and only includes additional limitations drawn to mental processes (providing inputs of each ML pipeline in the set of ML pipelines into a prediction model to generate the runtime statistics), providing inputs into a prediction model to generate runtime statistics corresponds to evaluation with assistance of pen and paper. This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 4, 
Claim 4 depends on claim 3, and only includes additional limitations drawn to mental processes (wherein the inputs comprise at least one of: a size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset.), this corresponds to observation/evaluation of the inputs (with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 5, 
Claim 5 depends on claim 3, and only includes additional limitations drawn to mental processes (wherein the runtime statistics comprise a plurality of criteria: and wherein the criteria comprise at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline), this corresponds to observation/evaluation of the runtime statistics, including determining the criteria of runtime statistics (with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 6, 
Claim 6 depends on claim 3, and only includes additional limitations drawn to mental processes (updating the prediction model based on the ML pipeline telemetry), updating a prediction model based on telemetry corresponds to evaluation with assistance of pen and paper. Claim 6 includes an additional element that amounts to recitation of insignificant extra-solution activity of data gathering (obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and) MPEP 2106.05(g). According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (previously cited). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model and obtain machine learning telemetry of the execution of the model, thus rendering “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” in claim 6 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 7, 
Claim 7 depends on claim 6, and only includes additional recitation of generally linking the abstract idea to a particular technological environment or field of use (wherein the ML pipeline telemetry is obtained from a ML pipeline execution environment in which the selected ML pipeline is executing) which cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)) and does not provide an inventive concept. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 8, 
	Claim 8 is directed to A system comprising a processor and memory, which is directed to a machine, one of the statutory categories. Claim 8 recites: “A system, comprising: a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising:” which executes a process similar to the method of claim 1 and has limitations similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 8 remains subject matter ineligible. 

Regarding Claim 10, 
	Claim 10 is dependent on claim 8 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied against claim 3. This/These claims do not recite any additional elements beyond those recited in independent claim 8 or claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible. 

Regarding Claim 11, 
	Claim 11 is dependent on claim 10 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This/These claims do not recite any additional elements beyond those recited in claim 10 or claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 12, 
	Claim 12 is dependent on claim 10 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This/These claims do not recite any additional elements beyond those recited in claim 10 or claim 5, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 13, 
	Claim 13 is dependent on claim 10 and recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied against claim 6. This/These claims do not recite any additional elements beyond those recited in claim 10 or claim 6, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 14, 
	Claim 14 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 7, therefore is rejected with the same rationale applied against claim 7. This/These claims do not recite any additional elements beyond those recited in claim 13 or claim 7, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 15, 
	Claim 15 is directed to A non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. Claim 15 recites: “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising” which executes a process similar to the method of claim 1 and has limitations similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 15 remains subject matter ineligible.

Regarding Claim 17, 
	Claim 17 is dependent on claim 15 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied against claim 3. This/These claims do not recite any additional elements beyond those recited in independent claim 15 or claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 18, 
	Claim 18 is dependent on claim 17 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This/These claims do not recite any additional elements beyond those recited in claim 17 or claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 19, 
	Claim 19 is dependent on claim 17 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This/These claims do not recite any additional elements beyond those recited in claim 17 or claim 5, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 20, 
	Claim 20 is dependent on claim 17 and recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied against claim 6. This/These claims do not recite any additional elements beyond those recited in claim 17 or claim 6, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.


Response to Arguments
Regarding Claim Objections: 
Applicant’s argument: 
Claims 1-7 are objected to as including minor typographical errors. See Action at page 2. Applicant respectfully asserts that, by way of this reply, claims 1-7 have been amended as suggested by the Examiner. Accordingly, Applicant respectfully requests withdrawal of these objections.

Response: 
	Applicant’s argument has been fully considered. The previous grounds of claim objection have been withdrawn due to amendments to independent claim 1, however claims 1, 3-8, 10-15, and 17-20 remain objected to as necessitated by amendments. 

Regarding 35 U.S.C. 101 Claim Rejections:
Applicant’s argument: 
Independent claim 1, as amended, requires obtaining a request for a ML pipeline selection from a client, identifying a set of ML pipelines for the set of ML pipelines using a domain of the training dataset, using a user preference model to generate an ordering of the set of ML pipelines based on obtained runtime statistics, and presenting the generated ordering to the client. Applicant asserts that no portion of the claim setting forth such actions recites, describes, or otherwise sets forth any judicial exception, much less one that is a mere "mental process".
The Examiner asserts that the steps of obtaining, generating, and presenting "encompass identifying a set of ML pipelines based on the domain (identifying pipelines based on the domain of the data corresponds to observation and judgement) and generating an ordering of the set of ML pipelines based on runtime statistics and user preferences (ordering a set of pipelines corresponds to evaluation with assistance of pen and paper)." Applicant asserts that, as amended, independent claim 1, does not involve or is based on anything relating to humans performing mental judgements and statistical analysis, such an "abstract idea" is not recited in independent claim 1. Thus, the analysis should end, and the independent claims should be considered patent eligible.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Independent claim 1 contains limitations that under broadest reasonable interpretation, fall under mental processes that can be accomplished with assistance of pen and paper. The following limitations of claim 1: 
in response to the request: 
identifying a set of ML pipelines based on the domain;
generating, using a user preference model, an ordering of the set of ML pipelines based on the runtime statistics and user preferences; and
updating the user preferences based on the ML selection to obtain updated user preferences;
after updating the user preferences:
in response to the second request: 
generating, using the user preference model, a second ordering of the set of ML pipelines based on the runtime statistics and the updated user preferences;
falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper because these limitations require: 
identifying a set of ML pipelines based on domain (corresponds to observation and judgement, observing/judging that the pipelines are based on a domain), generating an ordering of the ML pipelines based on runtime statistics and user preferences (corresponds to evaluation with assistance of pen and paper, evaluating an order of pipelines), updating user preferences (updating user preferences in response to a selection corresponds to evaluation with assistance of pen and paper), and generating a second ordering of the ML pipelines based on runtime statistics and updated user preferences (corresponds to evaluation with assistance of pen and paper). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper. Thus, claim 1 recites an abstract idea.

The only additional elements of claim 1 are directed to recitation of insignificant extra-solution activity of data gathering, which is proved to be well understood, routine, and conventional with Berkheimer evidence including MPEP 2106.05(d). Please see pages 5-9 of this office action for a detailed analysis of claim 1. Finally, applicant’s arguments do not contain specific arguments regarding why the limitations of independent claim 1 are not considered, under BRI, to fall under a mental process. 

Applicant’s argument: 
Assuming arguendo that the independent claims recite a judicial exception, Applicant asserts that any such judicial exception is integrated into a practical application. "If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible []. This concludes the eligibility analysis." See MPEP § 2106. Applicant respectfully asserts that, if the claims actually did explicitly recite a judicial exception (which they do not), they clearly integrate any such judicial exception into a practical application.
Specifically, the independent claims, as amended, integrate all concepts therein into the practical applications. As to amended independent claims 1, 8, and 15, the concepts therein are integrated into a practical application of processing a request to generate preferences of ML pipelines in a set generated based on runtime statistics of the ML pipelines. These actions are performed using a user preference model, the runtime statistics, and the set of ML pipelines. Applicant respectfully asserts that such actions are clearly a practical application into which the concepts in amended independent claims 1, 8, and 15 are integrated. As such, the claims are not "directed" to an abstract idea, and the rejection should be withdrawn.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Applicant states that all independent claims integrate all concepts therein into the practical applications and then later states a practical application of processing a request to generate preferences of ML pipelines in a set generated based on runtime statistics of the ML pipelines. However, MPEP 2106 asks whether the additional elements integrate the judicial exception into a practical application. The question is not whether the claim limitations integrate, it is whether the additional elements integrate the judicial exception into a practical application. 
The additional elements of claim 1 are recited as follows: 
obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
and presenting the ordering, the runtime statistics, and a notification based on the ordering to the client,
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client;
and obtaining, in response to the presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.

These additional elements are directed to recitation of insignificant extra-solution activity of data gathering. Recitation of insignificant extra-solution activity cannot integrate the abstract idea into a practical application, see MPEP 2106.05(g). Please see pages 5-9 of this office action for a detailed analysis of claim 1. 

Applicant’s Argument:
"Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims 'must be considered as a whole."' [citation omitted] Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim". MPEP § 2106. Here, the Examiner has failed to consider any additional claim elements, either individually or as a whole. The Examiner has failed to set forth aprimafacie case of patent ineligibility by failing to perform a proper analysis under Step 2B. As such, the rejection should be withdrawn.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. The additional elements of independent claim 1 are as follows: 
obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
and presenting the ordering, the runtime statistics, and a notification based on the ordering to the client,
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client;
and obtaining, in response to the presenting the ordering, the runtime statistics, and a notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.
These additional elements, under broadest reasonable interpretation, are considered to be recitation of insignificant extra-solution activity of data gathering, which is proved to be well-understood, routine, and conventional with corresponding Berkheimer evidence (such as the MPEP and a cited reference). Because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea. 
Further, Applicant states the following: “Here, the Examiner has failed to consider any additional claim elements, either individually or as a whole. The Examiner has failed to set forth a prima facie case of patent ineligibility by failing to perform a proper analysis under Step 2B.”
The Step 2B analysis of the 101 rejection for claim 1 was considered in pages 5-6 of the previous office action and pages 7-9 of this office action. All additional elements were considered, whether individually or as a whole. Please see the aforementioned pages of either office action for more detail. 

Applicant’s argument: 
Additionally, under Step 2B, "[i]n determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225,14 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016)." MPEP § 2106 
Applicant asserts that the invention is directed to an improvement in the technical field of data analysis by "(i) [improving] the current evaluations of machine learning algorithms", (ii) "increasing the number of criteria used in prediction models from only one criterion such as accuracy as current evaluations implement", and (iii) "providing an explanation of a personalized ordering of ML pipelines provided to users". Specification at paragraph [0079]-[0080]. As such, the claim represents an improvement to the functioning of computers and a technical field. Therefore, the claim is patent eligible under Step 2B, and the rejection should be withdrawn.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Applicant’s arguments are not commensurate with the claim limitations of claim 1. There are no additional elements in claim 1 that are directed to improving the current evaluations of machine learning algorithms, increasing the number of criteria used in prediction models, or providing an explanation of a personalized ordering of ML pipelines. The additional elements of claim 1, as mentioned above, are directed recitation of insignificant extra-solution activity that is proved to be well-understood, routine, and conventional. Therefore, these additional elements do not provide any alleged improvement that the Applicant mentions. Please note, MPEP 2106.05(a) states the following: 
“It is important to note, the judicial exception alone cannot provide the improvement. The improvement must be provided by one or more additional elements”
Therefore, any alleged improvement that the Applicant mentions must be provided by an additional element of claim 1, not a limitation of claim 1 that was determined to fall under an abstract idea, under broadest reasonable interpretation. 

Regarding 35 U.S.C. 112(b) claim rejections: 
Applicant’s argument: 
Claim 14 stands rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. Applicant respectfully asserts that the deficiency noted by the Examiner has been addressed by way of this reply. Accordingly, Applicant respectfully requests withdrawal of the rejection.

Response: 
	The previous grounds of 112(b) rejection applied against claim 14 has been withdrawn due to amendments to claim 14. However, claims 1, 3-8, 10-15, and 17-20 are rejected under 112(b) as necessitated by amendments. Please see pages 3-4 of this office action for more information. 

Regarding 35 U.S.C. 103 claim rejections: 
Applicant’s argument: 
The Examiner contends that Salonidis discloses the concept of generating an ordering of a set of ML pipelines based on runtime statistics and user preferences. See Action at pages 75-76. Even assuming arguendo that the Examiner's mappings are proper, Salonidis does not disclose the concept of updating the user preferences based on a selection of one of the set of ML pipelines. Further, Salonidis does not disclose the concept of using the updated user preferences to generate a future ordering of the set of ML pipelines to be used for presentation to the client device in response to a second request by the client device. Further, the Examiner admits that Han does not disclose the concept of generating the ordering based on the aforementioned runtime statistics and the user preferences. See Action at page 75. Therefore, Han cannot cure what Salonidis lacks to the concept of utilizing updated user preferences to generate future orderings. 
Accordingly, Han, and Salonidis, whether viewed separately or in combination, fail to disclose or render obvious each and every limitation of the independent claims 1, 8, and 15. Further, because the Examiner has fails to establish a prima facie case of obviousness, the Applicant is under no obligation to submit evidence of non-obviousness. See MPEP § 2142.

Response: 
Applicant’s arguments have been fully considered. The 35 U.S.C. 103 claim rejections made in the previous office action have been withdrawn due to amendments to these claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125